NO. 07-01-0082-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   MARCH 30, 2001

                         ______________________________


                       CHRISTOPHER D. BROWN, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 99-431758; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ABATEMENT AND REMAND


      Upon a plea of guilty, on July 27, 2000, appellant Christopher D. Brown was

convicted of possession of a controlled substance, a state jail felony, and punishment was

assessed at 18 months confinement. The trial court suspended the imposition of sentence

and placed appellant on community supervision for three years. Upon the State’s motion
to revoke community supervision for alleged violations of the terms and conditions thereof,

the trial court held a hearing and after evidence was presented, the trial court revoked

appellant’s community supervision and imposed the original sentence of 18 months

confinement.


      After a careful examination of the judgment revoking community supervision, we are

unable to determine the date sentence was imposed in open court. The date sentence is

imposed is essential in determining the time in which to perfect an appeal. Tex. R. App.

P. 26.2. Thus, we now abate and remand the cause to the trial court for a determination

of the appropriate sentencing date. We direct the trial court clerk to forward a corrected

order revoking community supervision that reflects the sentencing date to the Clerk of this

Court in a supplemental clerk’s record by Monday, April 16, 2001.


       It is so ordered.


                                                 Per Curiam


Do not publish.




                                            2